Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterlyReport of Apps Genius Corp (the “Company”) on Form 10-Q for the period endedMarch 31, 2011as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Adam Kotkin, chief executive officer of the Company, and I, Adam Wasserman, chief financial officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May16, 2011 By: /s/Adam Kotkin Adam Kotkin Chief Executive Officer By: /s/Adam Wasserman Adam Wasserman Chief Financial Officer and Principal Financial and Accounting Officer
